              Case 2:19-cv-01537-BJR Document 41 Filed 08/25/20 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
                                            )
 8   NORTHWEST ENVIRONMENTAL                )
     ADVOCATES,                             )              CASE NO. 2:19-cv-01537-BJR
 9                                          )
                       Plaintiff,           )              SCHEDULING ORDER
10                                          )
                 v.                         )
11                                          )
     UNITED STATES ENVIRONMENTAL )
12   PROTECTION AGENCY, et al.              )
                                            )
13                     Defendants,          )
                                            )
14               v.                         )
                                            )
15   STATE OF WASHINGTON,                   )
     DEPARTMENT OF ECOLOGY                  )
16                                          )
                       Defendant-Intervenor )
17   ____________________________________)

18
            The Court is in receipt of the P             Combined Joint Status Report and Stipulated
19

20   Scheduling Motion. Dkt. No. 40. Pursuant to the Parties stipulation, the Court hereby ORDERS

21   as follows:

22          The Parties shall submit a status report no later than December 1, 2020, apprising the Court
23
     of the status of their discussions concerning a possible settlement and indicating whether they
24
     request additional time to pursue such discussions. In the event the Parties conclude that such
25
                                                     1
               Case 2:19-cv-01537-BJR Document 41 Filed 08/25/20 Page 2 of 2




     additional discussions are not warranted, the Parties shall submit a supplemental joint status report
 1
     no later than December 17, 2020 proposing a schedule to address the outstanding matters in the
 2

 3

 4          SO ORDERED.
 5          DATED this 25th day of August, 2020.
 6

 7                                                         _______________________________
                                                           BARBARA J. ROTHSTEIN
 8                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                      2
